1

2

3

4                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
5
                                             AT SEATTLE
6

7     AMAZON.COM, INC., a Delaware corporation;             No. 2:18-CV-00352
      and VERA BRADLEY DESIGNS, INC., an
8     Indiana corporation,
9                             Plaintiffs,
                                                            ORDER GRANTING DEFENDANTS’
10            v.                                            UNOPPOSED MOTION FOR
11                                                          EXTENSION OF DEADLINE TO
      ZHEN WANG “JOHNNY” ZHANG, an                          DISCLOSE EXPERT TESTIMONY
12    individual; FABBY GLOBAL TRADING, LLC
      d/b/a/ “CALIBEAN COLLECTION,” a Texas
13    limited liability corporation; and JOHN DOES 1
      - 10,
14
                              Defendants.
15

16

17                                                ORDER

18          On this day came before the Court Defendants’ Unopposed Motion to Extend the Expert
19   Witness Disclosure Deadline (“Motion to Extend”). After careful consideration of the Motion to
20
     Extend, the Court finds that the Motion to Extend should be GRANTED.
21
             IT IS HEREBY ORDERED that Defendants’ Unopposed Motion to Extend the Expert
22
     Witness Disclosure Deadlines is GRANTED. It is ORDERED that the deadline for the parties to
23

24   disclose expert testimony is extended from March 13, 2019 to April 12, 2019.

25   DATED this 5 day of March 2019.

26

27
                                                A
                                                RICARDO S. MARTINEZ
28                                              CHIEF UNITED STATES DISTRICT JUDGE
      ORDER GRANTING UNOPPOSED                                                             Chernoff Vilhauer LLP
                                                                                         111 SW Columbia, Suite 725
      MOTION TO EXTEND THE EXPERT                                                            Portland, OR 97201
      WITNESS DISCLOSURE DEADLINE – Page                                            503.227.5631 (main) 503.228.4373(fax)
      1
